DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 11, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al., US 2018/0063403.

1 and 19. Ryu teaches a ToF (Time of Flight) module [paras. 119, 177], the ToF module comprising:
a light transmitter configured to output a light to an object [sources 120/121-123, Figs. 1, 2, 5, 7-9, paras. 60-63, 73, 78, 113, 131]; and
a light receiver configured to receive a light reflected from the object [sensor/imaging device 110, Figs. 1, 2, paras. 71, 72, 101, 119, 177],
wherein the light transmitter comprises:
a light source comprising a plurality of emitter packages [sources 120/121-123, Figs. 1, 2, 5, 7-9, paras. 60-63, 73, 74, 78, 113, 129-131, 138-140 et seq.]; and
a controller configured to control to drive of the plurality of emitter packages [controller 130, Fig. 2, paras. 67-69, 78, 79 115], and
wherein the controller controls to drive at least one emitter package among the plurality of emitters in response to the reflected light received by the light receiver [Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131, 157].

2. Ryu teaches the ToF module of claim 1, wherein the controller controls the plurality of emitters based on a size [occupation area is a size, Fig. 7, paras. 126-129] and position [region/location, Figs. 15, 16, paras. 113, 114, 117] of the object in response to the reflected light received by the light receiver [Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131].

3. Ryu teaches the ToF module of claim 1, wherein the controller analyze a distance and depth [Figs. 4, 5, paras. 118, 119, 122, 177] information of an object in response to a reflected light received by the light receiver in response to an output of the emitter controlled in response to the size [region and occupied area control luminance, Fig. 7, paras. 126-129] and position [region/location, Figs. 15, 16, paras. 113, 114, 117] of the object.

4 and 22 and 23. Ryu teaches the ToF module of claim 1, wherein the controller, after controlling to drive the plurality of emitters at a first illumination, controls to drive an emitter corresponding to a size and position of the object among the plurality of emitters to a second illumination higher than the first illumination [varying illumination levels, Figs, 1, 15, 16, paras. 157, 187; also see Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131, 138-142].

5. Ryu teaches the ToF module of claim 4, wherein the controller decreases an intensity of illumination lower than the first illumination [varying illumination levels, Figs, 1, 15, 16, paras. 157, 187; also see Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131], OR turns off an emitter not corresponding to the size and position of the object among the plurality of emitters.

11. Ryu teaches the ToF module of claim 1 comprising: an object analyzer configures to analyze a size size [occupation area is a size, Fig. 7, paras. 126-129] and position [region/location, Figs. 15, 16, paras. 113, 114, 117] of the object based on the reflected light received by the light receiver [Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131].

20. Ryu teaches the ToF module of claim 19, wherein each of the plurality of emitter packages comprises a plurality of emitters [sources 120/121-123, Figs. 1, 2, 5, 7-9, paras. 60-63, 73, 74, 78, 113, 129-131, 138-140 et seq.].

21. Ryu teaches the ToF module of claim 19, wherein each of the plurality of emitter packages is a group of a plurality of emitters arranged in an NxM shape [Fig. 9, paras. 138-142].

24. Ryu teaches a ToF module of claim 19, where the controller analyze a distance and depth information of an object in response to a reflected light received by the light receiver [Figs. 4, 5, paras. 118, 119, 122, 177].

25. Ryu teaches the ToF module of claim 19 comprising:
an object analyzer configures to analyze a size [occupation area is a size, Fig. 7, paras. 126-129] and position [region/location, Figs. 15, 16, paras. 113, 114, 117] of the object based on the reflected light received by the light receiver [Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu as cited above in view of Choi et al., US 2016/0248975.

12. Ryu teaches an object recognition device, comprising:
a ToF module configured to primarily analyze a size [occupation area is a size, Fig. 7, paras. 126-129] and position [region/location, Figs. 15, 16, paras. 113, 114, 117] of an object within a predetermined scope, and secondarily analyze a distance and depth information of the object [Figs. 4, 5, paras. 118, 119, 122, 177] in response to the analyzed size and position of the object [region and occupied area control luminance, Fig. 7, paras. 126-129].
Ryu does not teach controlling focus.  Choi teaches a system that [secondarily] analyzes a distance and depth information of the object and a focus setter configured to set a focus of at least one lens in mutually different modes in response to the [secondary] analysis result of the ToF module [focus position (focus mode) and camera/selfie or video/chat modes are selected based on distance analysis, Figs. 3, 4, 9, 10; paras. 14, 17, 18, 26, 44, 45, 53-55, 66, 76-78, 80-84; secondary analysis is the depth and distance determination; note there is also a “primary” analysis of whether a face is present in the FOV, i.e. object position, paras. 65, 66, 75].  Before the effective filing date of the claimed invention, it would have been obvious to combine the references, allowing quick selection of a focus mode without wasting time manipulating camera settings. Controlling focus also ensures that the user can transmit quality images or video without having to check the display for proper camera focus.

13. Choi teaches the object recognition device of claim 12, wherein the focus setter sets a focus of the lens in a near mode or a far mode in response to the primary analysis result of the ToF module [focus position (near or far mode) is determined based on presence of face (e.g. primary analysis), paras. 65, 66, 75], and sets a focus of the lens in one of mode among a figure mode, a macro mode, and an object mode in response to the secondary analysis result of the ToF module focus camera/selfie or video/chat modes are selected based on distance analysis, Figs. 3, 4, 9, 10, paras. 14, 17, 18, 26, 44, 45, 53-55, 66, 76-78, 80-84].

14. Ryu teaches the object recognition device of claim 12, comprising:
an electronic circuit controller configured to control to turn on or turn off at least one electronic circuit in response to the primary analysis result of the ToF module [e.g. controller emits signals in response to size/position, Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131], and control to lift up or lift down an intensity corresponding to the electronic circuit in response to the secondary analysis result of the ToF module [varying illumination levels based on distance/depth, Figs, 1, 15, 16, paras. 157, 187; also see [Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 122-125, 129-131, 138-142, 157].

15. Choi teaches the object recognition device of clam 14 wherein the electronic circuit controller controls to turn on or turn off the electronic circuit, corresponding to at least one of a display and a speaker, in response to the primary analysis result of the ToF module [e.g. in response to setting camera mode after detecting the presence of a face, the circuit renders (i.e. it is turned on to control) various video content on the display; paras. 51, 52, 81; also see Figs. 3, 4, 9, 10, paras. 14, 17, 18, 26, 44, 45, 53-55, 66, 76-78, 80-84].

16. Ryu teaches the object recognition device of claim 14, wherein the electronic circuit controller controls to lift up or lift down at least one of a screen brightness and a volume in corresponding to the electronic circuit in response to the secondary analysis result of the ToF module [uniform brightness is achieved, i.e. brightness is controlled up or down based on varying luminance, which is done in response to distance/depth analysis, paras. 130, 187; Figs. 4, 5, paras. 118, 119, 122, 177; also see Figs. 2, 15, 16, paras. 61, 65, 72, 78 ,79, 113, 115, 123-125, 129-131].


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Choi as cited above in view of Van de Sijde et al., US 2017/0249501.

17 (from 12). Ry and Choi are silent on facial recognition using storage. Van de Sijde teaches a  The object recognition device of claim 12, comprising:
a facial information storage configured to store a pre-set facial information of a user [facial image database, claims 14, 28]; and
a security object determiner configured to detect a security object approaching within the predetermined scope in response to the primary analysis result of the ToF module [in response to detection of face (i.e. located within FOV), camera identifies person, i.e. determines a security object, [3D face profile is determined and compared to determine identity, i.e. validity, Figs. 2B, 9, 11A, 12A, paras. 26, 46, 51, 52, claims 14, 28].
Before the effective filing date of the claimed invention, it would have been obvious to combine the references, allowing the TOF module to be used as a security device. Determining a security object at the outset allows the further processing (e.g. comparing the detected face to a stored profile) to occur only when a face is detected, resulting in an efficient use of power and processing resources.

18 (from 17). Van de Sijde teaches a device wherein the security object determiner determine a validity of the detected security object by comparing the secondary analysis result of the ToF module with the facial information [3D face profile is determined and compared to determine identity, i.e. validity, Figs. 2B, 9, 11A, 12A, paras. 26, 46, 51, 52, claims 14, 28].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424